The parties are the same as in case No. 1832, (Wyo.)43 P.2d 994, decided this day. Plaintiff in error, as plaintiff below, in April, 1933, filed his petition to vacate the judgment which was brought here for review in No. 1832. This proceeding is for review of an order striking from the files the petition to vacate the judgment. Defendant in error moves to dismiss on the ground that the order striking the petition is not a final order. The point raised by the motion need not be decided. The proceeding will be dismissed because the judgment in question has been reversed and an action to vacate it is without object.
Dismissed.
BLUME and RINER, JJ., concur. *Page 141